NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO CORTEZ-PEREZ, AKA Hugo                     No.    16-73409
Cortes-Perez, AKA Hugo Cortez, AKA
Hugo Perez-Cortez,                              Agency No. A088-659-507

                Petitioner,
                                                MEMORANDUM*
 v.

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Hugo Cortez-Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      Cortez-Perez does not raise any challenge to the agency’s dispositive

determination that his asylum application was time-barred and that he failed to

establish any changed or extraordinary circumstances to excuse the untimely filing.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus,

Cortez-Perez’s asylum claim fails.

      Cortez-Perez also does not raise any challenge to the agency’s determination

that the harm he experienced in Mexico did not rise to the level of persecution. See

id. Substantial evidence supports the agency’s determination that Cortez-Perez did

not establish a clear probability of future persecution in Mexico. See Lanza v.

Ashcroft, 389 F.3d 917, 934-35 (9th Cir. 2004) (no clear probability of future

persecution). Thus, Cortez-Perez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Cortez-Perez did not establish that it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).


                                          2                                    16-73409
      As stated in the court’s November 22, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                  16-73409